OFFICE   OF THE ATTORNEYGENERAL   OF TEXAS
                       AUSTIN




P
                              to suoh foroes the ihoilltlesof S~tatealniorleeand
                              their bqulgatantam? auof:other ?tete prtsnlees and property
                              RPI.maybe available. Authorization  Is hereby provided
                              for eohool authoritleoto pennIt the 1180of sohool




               !               It therefore follow8 Wmt your first question 8houl.d
                     bo anmsred In the aff%zmatlveand It I.6so tmswemd.
                                    Wnlon no. a-m32 or thie dbpartmttnthohih that
                     thb   ~orp;ni8SiOXUBl7S' eOlWt    IBaJ' h&lJ          @lll@.Oy tl OOUUty   bomb
                    dwmnstratlon agent and pay her a salary, awm tAou#h no
                    provfJion wa8 sad6 for mme in the aounty budget, if the
P
                    Conmiasinnex%*Court menda the budget to take oare of muab
                    and makes a feat deteminatlon thet t.Ve 58 a oaaic)
                                                                      of Hgra~e
                      @diic    JlMtWiIity    to mbOt UnUEUd.         Md    UMfOX'W8bR    OO~itiOM
    .,.,           ,, WhLOh   oolllu  net   ,bY :~.x~aasl?~~,~atllgent         QhDu&ht   anu attenuell
           I       ~havb been iMdi&&           bl thr'or"lginal budget."             Vi. bIMlQ#le hwdth
                    a oopy of &raid opUle&
                               In enswbr to your 8ooom3 question you am respeotfully
                    advlssd that It is the opinion of tLls deparfmmt that if the
                    C&wnlaelonerr*Court dbtermlned that the nnattertnquired about
                    cae 8 oaee of '*gravepublio~neoeasityto met unusual and
                    unformesn ooadltionewhioh oould not, by rtmuonably Uillgent
                    thought end attention,httTb been inoluded in the origkml
                    buLget* the oourt would have authority to Bmend the budceat
                    M& eid t&9 Texas B3ferutaGuard.
                                                                             Very truly youns
                                                                          J.moRmr ss;zi!& o? Tri&: